Citation Nr: 9933409	
Decision Date: 11/30/99    Archive Date: 12/06/99

DOCKET NO.  94-30 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased rating for lumbosacral 
strain, currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased rating for right shoulder 
degenerative change with resection of the distal third of the 
clavicle, currently evaluated as 10 percent disabling.  

3.  Entitlement to an increased (compensable) rating for 
residuals of septoplasty for deviated nasal septum.  

4.  Entitlement to an increased rating for hemorrhoids 
currently evaluated as 10 percent disabling.  

5.  Entitlement to an increased rating for residuals of right 
forearm laceration involving the radial artery and flexor 
carpi radialis and flexor digitorum superficialis, repaired, 
with carpal tunnel release, currently evaluated as 10 percent 
disabling.  
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from November 1982 to 
January 1993.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Louisville, Kentucky.  The Board 
has remanded this matter on several occasions for further 
development with the most recent being in November 1997.  The 
Board is satisfied that the RO has complied with the Remand 
directives.  

In June 1996, the veteran had a hearing at the RO before the 
below signing Board member.  

The Board notes that when this matter was before the Board in 
November 1997 the claim regarding the low back disability was 
characterized as a claim for service connection for that 
disability.  During the pendency of this appeal, the RO 
granted service connection for lumbosacral strain and 
assigned a 10 percent disability evaluation in August 1998.  
In addition, it was noted in a report of contact dated in 
December 1998 that the veteran disagreed with the assignment 
of the 10 percent evaluation.  Therefore, the Board notes 
that the claim is considered a claim for an increased rating 
for lumbosacral strain.  The United States Court of Appeals 
for Veterans Claims has held that an appeal of a service-
connected claim includes all benefits potentially available 
that stem from the essential elements of the claim.  West v. 
Brown, 7 Vet. App. 329 (1995) (en banc); see AB v. Brown, 6 
Vet. App. 35 (1993).  In that connection, the Board points 
out that the RO has not adjudicated this matter as an 
increased rating claim.  Therefore, the Board is of the view 
that a Remand as set forth below is required in order to 
reach an equitable disposition of this matter.  


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of this appeal with respect to the claims for an 
increased rating for right shoulder degenerative change with 
resection of the distal third of the clavicle, residuals of 
septoplasty for deviated nasal septum, hemorrhoids, and 
residuals of right forearm laceration involving the radial 
artery and flexor carpi radialis and flexor digitorum 
superficialis, repaired, with carpal tunnel release has been 
obtained.  

2.  Service-connected right shoulder degenerative change with 
resection of the distal third clavicle is manifested by some 
limitation of motion of right shoulder on external rotation, 
full strength in deltoids, biceps, and triceps.  There is no 
evidence of instability.  

3.  Service connected residuals of septoplasty for deviated 
nasal septum is manifested by nasal respiration and a 
cosmetic nasal deformity.  

4.  Service-connected hemorrhoids are manifested by 
complaints of occasional bloody stools with clotting, 
occasional pain, thrombosis and bleeding, and perianal 
itching.  

5.  Service connected residuals of right forearm laceration 
involving the radial artery and flexor carpi radialis and 
flexor digitorum superficialis, repaired, with carpal tunnel 
release is manifested by sensory distribution loss in the 
radial nerve distribution on the dorsum of the right hand; 
there is no focal motor weakness in the median nerve or the 
radial nerve distribution, or focal sensory symptoms in the 
median nerve distribution, and no typical symptoms of carpal 
tunnel syndrome and focal motor weakness.  

6.  No unusual or exceptional disability factors have been 
presented with respect to the veteran's aforenoted service 
connected disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 10 
percent for right shoulder degenerative changes with 
resection of the distal third of the clavicle have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.71a, Diagnostic Code 5203 (1999).   

2.  The criteria for a compensable disability evaluation for 
residuals of deviated nasal septum have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.97, Diagnostic Code 6205 (prior to October 
7, 1996), Diagnostic Code 6205 (1999).   

3.  The criteria for a disability evaluation in excess of 10 
percent for hemorrhoids have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.114, 
Diagnostic Code 7336 (1999).   

4.  The criteria for a disability evaluation in excess of 10 
percent for residuals of right forearm laceration involving 
the radial artery and flexor carpi radialis and flexor 
digitorum superficialis, repaired, with carpal tunnel release 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 3.321(b)(1), 4.124, Diagnostic Code 8515 (1999).   





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claims are plausible and thus well grounded within the 
meaning of 38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 
2 Vet. App. 629 (1992) (a claim of entitlement to an 
increased evaluation for a service-connected disability 
generally is a well-grounded claim).  The Board is satisfied 
that all relevant evidence has been obtained with respect to 
this claim and that no further assistance to the veteran is 
required in order to comply with the duty to assist mandated 
by statute.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1999) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the veteran's service medical records and all other evidence 
of record pertaining to the history of the veteran's service 
connected disabilities on appeal and has found nothing in the 
historical record that would lead to a conclusion that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations that would 
warrant an exposition of the remote clinical histories and 
findings pertaining to the disability at issue.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994) (where an increase 
in a disability rating is at issue, the current level of 
disability is of primary concern).  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1998).  The Board 
attempts to determine the extent to which the veteran's 
service- connected disability adversely affects his ability 
to function under the ordinary conditions of daily life, and 
the assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A.. § 1155 (West 1993); 38 C.F.R. §§ 4.1, 4.10 
(1998).

C.  Residuals of Septoplasty for Deviated Nasal Septum

Service connection was granted for septoplasty of a deviated 
nasal septum in March 1993, and a noncompensable evaluation 
was assigned. This evaluation became effective in January 
1993.  That determination was based on service medical 
records that showed treatment in November 1985 for an 
incision and drainage of the septal hematoma.  Service 
medical records dated in April 1986 reflect that a history of 
deviated nasal septum, status post septoplasty in November 
1985, and status post septal abscess after trauma in December 
1985.  The veteran underwent a septoplasty for right deviated 
nasal septum in 1986.  The RO also considered the report of a 
VA examination dated in November 1992 that revealed that the 
veteran complained of problems breathing through his nose.  
On physical examination, the external nose was slightly 
depressed in the bridge area; the nasal vestibule was clear.  
The nares were patent and very narrow.  X-rays of the sinuses 
associated with the examination revealed that the septum was 
midline, that the sinuses were well developed, that the 
osseous walls were intact, that the turbinates were moderate 
in size, and that no fluid levels were seen.  The impression 
was sinuses appearing to be within normal limits.  

The record includes VA examination reports dated in March and 
December 1996.  Objective findings include splayed left and 
right nasal bones of the external nose, a depressed nasal 
dorsum to the super-tip nostrils, and poor recoil of the tip.  
There was a wide ala and patent midline and mild mucous 
congestion.  A rigid endoscopy did not reveal any bony 
abnormalities with masses or polyps.  Concha on both sides 
was within normal limits.  There was no obstructing mass of 
the Eustachian tube.  In March 1996, the examiner's 
assessment was saddle nose deformity presumably secondary to 
unrecognized septal abscess experienced while in service.  
Traumatic deformity resulting from the abscess was noted as 
being cosmetically and functionally impairing.  It was noted 
that the veteran was able to maintain some nasal respiration.  
The impairment was not totally disabling.  The examiner noted 
that the veteran could request cosmetic improvement if he 
desired.  In December 1996, the examiner noted mild 
congestion of the mucosa most likely due to continued 
cigarette smoking.  The examiner also indicated that the 
veteran's nasal deformity should not significantly impact on 
the veteran's employability or ability to continue labored 
work.  The examiner added that the septoplasty that was 
conducted in 1985 accomplished the goal of straightening the 
septum, that most of the septal cartilage had been preserved, 
and that most of the resulting external nasal deformity was 
most likely due to the presumed septal abscess.  

In May 1998, a VA examiner observed that the veteran had an 
open book deformity of the nasal dorsum with a cavity of the 
nasal dorsum, that a rigid nasal endoscopy showed the septum 
to be midline, and that the nasal cavity appeared to be 
patent, bilaterally. There was no evidence of septal 
deviation.  The assessment was mild nasal congestion of 
unknown etiology, open book deformity, and nasal dorsum 
cosmetic concavity secondary to rhinoplasty.  The examiner 
noted that the nasal congestion was a minor complaint and 
that it did not appear to be a major functional problem.  It 
was noted that the cosmetic deformity did not present a 
problem for the veteran.  

The provisions of 38 C.F.R. § 4.97, Code 6502 were amended 
effective October 7, 1996. 61 Fed. Reg. 46720-46731 (Sept. 5, 
1996). When the regulations concerning entitlement to a 
higher rating are changed during the course of an appeal, the 
veteran is entitled to resolution of his claim under the 
criteria that is to his advantage. Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

A noncompensable evaluation is warranted for traumatic 
deflection of the nasal septum with only slight symptoms. A 
10 percent evaluation requires that the deflection produce 
marked interference with breathing space. 38 C.F.R. § 4.97, 
Code 6502, effective prior to October 7, 1996.

A 10 percent rating is warranted for traumatic deviation of 
the nasal septum with 50 percent obstruction of the nasal 
passage on both sides or complete obstruction on one side. 38 
C.F.R. § 4.97, Code 6502 (1998), effective as of October 7, 
1996.  

The veteran's nasal deformity may also be evaluated as DC 
7800, scars, disfiguring, head, face, or neck.  Code 6502, 
Note.  Under DC 7800, a noncompensable evaluation is 
warranted for slight disfiguring, and a 10 percent evaluation 
is assigned for moderate disfiguring.  DC 7800.  

The veteran asserts and has testified that the symptoms 
associated with the residuals of septoplasty for deviated 
nasal septum are more disabling than currently evaluated.  
Specifically, the veteran testified that he experiences 
difficulty breathing, that his nose clots at night when he 
sleeps, and that his nose is disfigured.  However, medical 
evidence dated in 1996 demonstrates that he veteran was able 
to maintain some nasal respiration and that there was mild 
congestion of the mucosa secondary to smoking, a non-service-
connected factor.  In addition, the 1998 VA examination 
establishes that the nasal congestion is mild and of unknown 
etiology and that there is no evidence of septal deviation.  
Based on the foregoing, the Board is of the view that a 10 
percent disability evaluation is not warranted under 
diagnostic code 6502, either under the old or revised 
criteria. While he complains of stuffiness, there is no 
showing of marked interference with breathing space or of 50 
percent obstruction of the nasal passage on both sides or 
complete obstruction on one side.  

The Board has considered the veteran's contention with 
respect to his nasal deformity.  In that connection, The 
Board recognizes that the veteran has a nasal deformity as 
evidenced by the medical evidence.  However, the evidence 
does not reflect that the deformity is disfiguring, and it 
was at noted at the June 1998 VA examination that the 
veteran's cosmetic deformity was not bothersome to him.  

Based on the foregoing the Board is of the view that the 
preponderance of the evidence is against the claim for an 
increased evaluation for residuals of septoplasty for 
deviated nasal septum.  Moreover, the evidence does not 
establish that the veteran's nasal disorder more nearly 
approximates the criteria for the next highest disability 
evaluation.  

Right Shoulder

The record shows that the veteran was seen for acromial 
bursitis.  In March 1990, he complained of severe chronic 
right shoulder pain.  The veteran was hospitalized and 
underwent a right distal clavicle resection, following 
findings of mild right acromioclavicular degenerative joint 
disease in July 1990.  The veteran was seen on a follow-up 
basis in October 1990 for complaints of occasional right 
shoulder pain.  

When examined by VA in November 1992 for a compensation and 
pension examination, the veteran complained of intermittent 
pain in the shoulder area that radiated to the lateral neck 
area.  On physical examination, there was no pain or 
tenderness on palpation of the clavicle.  The shoulder 
demonstrated full range of motion.  There was no 
sternocleidomastoid tension.  X-rays of the right shoulder 
associated with the examination revealed surgical amputation 
of the lateral one-third of the right clavicle.  The 
diagnosis was status post excision of the distal end of the 
right clavicle, healed without sequela.  

Based on the foregoing, the RO granted service connection for 
right shoulder degenerative change with resection of the 
distal third of the clavicle.  A 10 percent rating evaluation 
was assigned pursuant to 38 C.F.R. § 4.71a, DC 5203.  This 
evaluation became effective in January 1993.  

In a statement dated in March 1996, the veteran filed an 
informal claim for an increased rating for the right shoulder 
disability.  

In that connection, the veteran was afforded a VA 
compensation and pension examination dated in March 1996.  At 
that time, the veteran reported that he had good results from 
the service procedure on his right shoulder.  He noted 
occasional pain and noticed his right upper extremity to be 
weaker with overhead lifting.  A physical examination of the 
shoulder revealed that abduction was to 160 degrees, that 
forward flexion was to 160 degrees, that extension was to 80 
degrees, that internal rotation was to 90 degrees, and that 
external rotation was to 85 degrees.  The veteran 
demonstrated negative drop arm test.  There was no evidence 
of instability.  He had full strength of deltoid biceps and 
tricep muscles.  The examiner observed a well healed scar 
over the distal clavicle with no tenderness over the site of 
previous resection.  The diagnoses included right shoulder 
pain with occasional weakness, status post resection with 
distal clavicle in 1991 with good operative results.  

At a VA examination dated in December 1996, the veteran 
voiced complaints consistent with those previously noted.  It 
was recorded that the veteran was employed as a car salesman 
and that that position did not involve a great deal of 
physical activity.  It was also indicated that the veteran 
had recently purchased a muffler shop which he owned and 
managed.  On physical examination, the shoulders demonstrated 
a normal contour on standing.  The veteran had excellent 
posture.  The examiner observed a 2 plus centimeter (cm) scar 
overlying the right acromioclavicular joint and a palpable 
defect in the distal right clavicle.  The veteran had full 
abduction to approximately 130 degrees with the scapula 
immobilized; forward flexion was to 110 degrees; internal 
rotation was full.  The veteran was able to reach his hand 
behind his back to approximately at the T-7 level.  There was 
negative focus sign.  There was no evidence of instability.  

Strength in the deltoids, anterior, middle and posterior 
biceps and triceps was 5/5. There was no palpation crepitus.  
X-rays of the right shoulder associated with the examination 
revealed partial resection of the distal right clavicle, 
otherwise normal right shoulder.  The examiner indicated that 
there was no degeneration in the right glenohumeral joint and 
that the humoral head was well located in the glenoid fossa.  
The diagnostic impression was status post muscle procedure, 
fairly good results with little residual pain.  The examiner 
commented that the veteran was employed and that his 
occupation did not require a great deal of physical exertion.  
The examiner added that the veteran's service-connected right 
shoulder disability could impact on his employability if the 
veteran were required to engage in physical job.  
Specifically, the veteran experienced fatigability in the 
right shoulder, although the veteran demonstrated full 
strength on examination due to the fact that the veteran had 
undergone the muscle procedure that resulted in a mild 
destabilizing effect on the right shoulder with repetitive 
motion.  With any type of overhead work the right shoulder 
would fatigue easily and the small amount of instability that 
was increased by the Mumford procedure would contribute to 
earlier development of degenerative arthritis.  The examiner 
concluded that the veteran's current position as a car 
salesman did not involve physical labor and should not affect 
his ability to perform that particular job.  The veteran was 
treated with aspirin.  
When examined by VA in June 1998, the veteran voiced 
complaints consistent with those previously noted.  In 
addition, the veteran reported that he has problems with 
overhead work and that the right arms fatigued easily.  On 
physical examination, there was a 2-inch scar noted around 
the distal clavicle that was nontender to palpation.  
Abduction was 180 degrees; internal rotation fell into the T6 
area, bilaterally.  External rotation was to 75 degrees.  
There was negative arm test.  The veteran demonstrated full 
strength of the deltoids, biceps and triceps with the 
resisted motion, bilaterally.  The examiner observed negative 
sulcus sign and negative impingement sign.  No palpation of 
crepitus was noted.  The diagnoses included right shoulder 
status post Mumford procedure.  The examiner assessed that 
the veteran did not have any complaints regarding the right 
shoulder and that he demonstrated full strength without pain.  
He stated that the resection of the distal clavicle 
demonstrated a mild destabilizing affect on the shoulder and 
that the veteran was unable to perform repeated overhead work 
such as working in a car pit.  It was noted that any type of 
manual labor requiring repeated overhead work would result in 
fatigability of the right shoulder.  The examiner opined that 
the veteran's current occupation was not causing him any 
difficulty.  

The veteran's right shoulder disability is evaluated by 
analogy to DC 5203 which pertains to impairment of the 
clavicle or scapula.  38 C.F.R. § 4.27 (1999).  Under that 
rating, impairment of the clavicle without loose movement is 
rated at 10 percent, nonunion with loose movement is rated at 
20 percent.  Dislocation of the clavicle or scapula is rated 
at 20 percent.  DC 5203.  

Normal range of forward flexion and abduction of the shoulder 
is to 180 degrees; normal range of external and internal 
rotation is to 90 degrees.  38 C.F.R. § 4.71, Plate I (1998).  

Having reviewed the record, the Board finds that the 
assignment of a higher disability evaluation for the 
veteran's right shoulder disability is not warranted at this 
time.  The Board has considered and finds credible the 
veteran's testimony regarding the symptoms associated with 
the right shoulder.  In that connection, the Board notes that 
the veteran has consistently asserted and the objective 
evidence of record demonstrates that the right shoulder 
causes him minimal discomforts; however, the shoulder 
fatigues with repetitive movement and overhead activity.  The 
Board also observes that the right shoulder disability 
demonstrated various ranges of motion on abduction:  in March 
1996 abduction was to 160 degrees; however, in December 1996 
it had decreased to 130.  Yet, in June 1998 it was to 180 
degrees.  The Board recognizes that external rotation 
decreased from 85 degrees in March 1996 to 75 degrees in June 
1998.  However, the medical evidence of record has 
consistently demonstrated full strength in deltoids, biceps, 
and triceps and there has been no evidence of instability.  
The Board points out that VA examiners have consistently 
assessed the veteran's right shoulder disability as being 
fairly good with little residual pain.  Based on the 
foregoing, the Board is of the view that the pathology 
associated with the veteran's right shoulder disability is 
adequately contemplated by the currently assigned 10 percent 
disability evaluation.  DC 5203.  Moreover, the evidence does 
not establish that the disability more nearly approximates 
the criteria for next highest evaluation.  38 C.F.R. § 4.7.  

In making this determination, the Board acknowledges its duty 
to consider the provisions of 38 C.F.R. §§ 4.40 and 4.45 
where functional loss is alleged due to pain on motion.  
DeLuca v. Brown, 8 Vet. App. 202, 207-208 (1995).  While the 
provisions of 38 C.F.R. § 4.40 do not require separate 
ratings based on pain, the Board is at least obligated to 
give reasons and bases pertaining to that regulation.  
Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).  In this regard, the Board recognizes the 
opinions rendered by the VA examiners with regard to 
functional impairment of the right shoulder.  Notably, these 
examiners point out that the veteran would experience fatigue 
and instability if the veteran were required to engage in 
activity, particularly employment, involving physical labor 
and overhead activity.  However, the examiners opined that 
the veteran's current level of activity and employment as a 
car salesman did not cause such impairment.  Although 
evidence demonstrates that the veteran has some limitation of 
motion of the shoulder, there was no evidence of pain, and in 
June 1998 the veteran demonstrated full strength of the 
shoulders without pain.  Thus, the Board finds that the 
assignment of a higher disability evaluation based on 
functional loss due to pain is not warranted.  

The Board would point out that the rating schedule contains 
other diagnostic codes relative to impairment of the right 
shoulder.  However, in the absence of evidence of ankylosis 
(Diagnostic Code 5200), limitation of motion of the arm at 
shoulder level or below (Diagnostic Code 5201), or impairment 
of the humerus manifested by malunion, recurrent dislocation, 
fibrous union or nonunion, or loss of humoral head 
(Diagnostic Code 5202), those diagnostic codes are not for 
application in the instant case and do not provide a basis 
for assignment of a greater than 10 percent evaluation.

Hemorrhoids

Service medical records reflect that the veteran was seen and 
treated for thrombosed hemorrhoids in 1984.  In August 1991, 
the veteran was seen for complaints of itching hemorrhoids 
and rectal pain.  On physical examination, the examiner 
observed a large, firm hemorrhoid with a purple head.  The 
assessment was thrombosed hemorrhoid.  The following day the 
hemorrhoid was excised.  

The RO granted service connection for hemorrhoids in a March 
1993 rating decision.  A noncompensable evaluation was 
assigned effective in January 1993.  As the basis of its 
determination, the RO relied on the 1984 service medical 
records.    

At a VA compensation and pension examination dated in March 
1996, the veteran complained of continued flare-ups as often 
as 2 times per month and as little as 5 to 6 times per year.  
The veteran also complained of a flap of skin that was left 
at the anus after the surgical excision of the thrombosed 
hemorrhoid.  He indicated that the skin was irritating and 
that he had problems keeping the perianal clean.  An 
examination of the rectum revealed a 3-millimeter (mm) skin 
tag at 3:00 position.  Spincter tone was normal.  One 
internal hemorrhoid palpated at 7:00 position with no other 
rectal masses was noted.  Guaiac was negative.  The veteran 
indicated that he experienced occasional spotting and 
perianal itching, that he noticed occasional soiling 
especially with flare-ups of the hemorrhoids, and that he had 
fecal leakage with flare-ups.  With respect to incontinence 
or diarrhea, the veteran reported having 4 to 5 movements per 
day.  The veteran stated that the bowel movements were 
painful with hemorrhoidal flare-up.  Frequency of episodes 
was approximately 2 times per month.  There was no history of 
dehydration, malnutrition, or anemia.  The diagnosis was 
hemorrhoids.   

At the hearing dated in June 1996, the veteran provided 
testimony with regard to his hemorrhoids.  The veteran 
testified that the symptoms associated with his disorder were 
more disabling than currently evaluated.  The veteran stated 
that his symptoms included bloody stools with blood clots, 
chronic pain and itching of about a 2 to 3 month duration.  

In a March 1997 rating decision, the RO increased the 
veteran's rating evaluation for hemorrhoids to 10 percent 
based on the results of the foregoing VA examination.  That 
evaluation became effective in January 1993.  

When seen by VA in January 1999, the veteran stated that he 
had flare-ups every 1 to 2 months for the past several years, 
but indicated that engages in home care regarding his 
problems with hemorrhoids because he tired of seeing doctors 
regarding perianal hygiene.  The veteran stated that he 
rarely encountered difficulty with fecal incontinence and had 
regular bowel movements and good control.  He denied having 
any fecal leakage or incontinence or the need for a pad.  The 
veteran complained of significant pain and thrombosis and 
bleeding once every 3 to four months.  His treatment included 
higher fiber diet, good perianal hygiene, sitz baths, and 
cream for flare-ups.  The veteran refused a physical 
examination because he indicated that he was tired of being 
examined.  The examiner was unable to render a complete 
assessment without a physical examination.  

A noncompensable rating is warranted for mild or moderate 
external or internal hemorrhoids. A 10 percent rating 
requires large or thrombotic irreducible hemorrhoids with 
excessive redundant tissue evidencing frequent recurrences. A 
20 percent rating requires persistent bleeding and with 
secondary anemia, or hemorrhoids with fissures. 38 C.F.R. § 
4.114, Code 7336 (1998).  

Having considered the record, the Board finds that the 
evidence does not support the assignment of a higher 
disability evaluation for service-connected hemorrhoids.  The 
Boards finds the veteran's testimony credible with respect to 
the symptoms that he experiences.  However, the medical 
evidence does not demonstrate that the hemorrhoids are 
manifested by persistent bleeding, although the veteran 
complained of occasional bleeding with flare-ups.  The Board 
notes that the veteran refused a physical examination with 
respect to his hemorrhoids in January 1999.  Therefore, the 
record does not reflect the most current medical evidence.  
However, the evidence of record does not establish and the 
veteran denies having developed anemia as a result of his 
hemorrhoids.  Furthermore, there is no medical evidence of 
hemorrhoids with fissures.  Based on these factors, the Board 
is of the view that the veteran's overall disability picture 
is adequately reflected by the currently assigned 10 percent 
disability evaluation.  In the absence of persistent bleeding 
and with secondary anemia, or hemorrhoids with fissures, a 
higher evaluation is not for application at this time.  DC 
7336.  Moreover, the medial evidence of record does not 
demonstrate symptoms that more nearly approximate the 
criteria for the next highest disability rating.  38 C.F.R. 
§ 4.7.  

Residuals of Right Forearm Laceration

Service medical records dated in September 1991 reflect that 
the veteran incurred a right mid-forearm laceration involving 
the radial artery and the flexor carpi radialis and flexor 
digitorum superficialis, zone 5.  The veteran underwent 
surgical repair.  Subsequent records reflect complaints of 
numbness in the right arm.  In 1992, the veteran had a right 
carpal tunnel release.  

The report of a VA examination dated in November 1992 shows a 
large Y-shaped scar on the ventral portion of the right 
forearm with the longest leg of the Y being 14 cms and the 
other being 16 cms.  The scar was well healed without 
tenderness or adhesion.  A small scar consistent with the 
carpal tunnel release was also well healed.  The examiner 
observed that grip strength of each wrist and hand was equal.  
Reflexes were equal, and there was no decrease in strength or 
decrease in sensation.  X-rays of the right wrist was within 
normal limits.  

In March 1993, the RO granted service connection for right 
forearm laceration involving the radial artery and flexor 
carpi radialis and flexor digitorum superficialis, repaired, 
and with carpal tunnel release.  A noncompensable evaluation 
was assigned, effective in January 1993.  

In March 1996, the veteran was seen by VA on an outpatient 
basis with complaints of numbness in the distal medial 
forearm and dorsum of the right hand, 1st and 2nd digits.  A 
history of carpal tunnel release surgery on the right side 
was noted.  An electromyograph (EMG) of the right arm 
conducted that same month was abnormal due to the presence of 
prolongation of sensory latencies of the right and left 
median nerves due to early carpal tunnel syndrome on the left 
side.  It was felt that the right median nerve sensory 
prolongation could be due to previous surgery.  A clinical 
correlation was recommended.  The report of a VA examination 
dated in March 1996 reflects that the veteran complained of 
numbness in the area adjacent to scar associated with the 
accident involving his right arm and the area distal to the 
scar and the radial ulnar distribution.  The veteran further 
indicated that he had minimal numb sensation in the digits of 
the right hand.  He denied having any motor symptoms in the 
right upper extremity.  A physical examination of the 
peripheral nerves involving the right arm revealed, in 
pertinent part, that motor strength of the biceps, triceps, 
extensor carpi radialis, extensor digitorum, flexor 
digitorum, flexor carpi radialis, interossei, abductor digiti 
minimi, and abductor pollicis were 5/5.  There was decreased 
sensation to pinprick, touch, and temperature on the right 
forearm distal to the scar with a distribution in the radial 
innervated area.  There was a mild sensory loss in the right 
and second digits of the right hand.  The diagnostic 
impression was that the veteran most likely has post-
traumatic sensory radial neuropathy.  There was no evidence 
of a radial motor involvement.  

In March 1997 rating decision, the RO increased the veteran's 
disability evaluation for the service-connected right arm 
disorder to 10 percent.  This evaluation became effective in 
January 1993.  

A neurological examination dated in June 1998 reflect 
complaints and clinical findings primarily similar to those 
recorded in March 1996.  Additional complaints include 
numbness in the first and second digits of the right hand.  
Clinical findings reflect sensory distribution loss in the 
radial nerve distribution on the dorsum of the right hand; 
there was no focal motor weakness in the median nerve or the 
radial nerve distribution.  There was no focal sensory 
symptoms in the median nerve distribution.  The examiner 
assessed that the veteran most likely had posttraumatic 
sensory neuropathy involving the radial nerve and median 
nerve.  It was further determined that the veteran did not 
have typical symptoms of carpal tunnel syndrome, even though 
he had carpal tunnel surgery performed some time ago and that 
the veteran had no focal motor weakness.  The report of an 
EMG of the right arm associated with the examination revealed 
that the median motor and right lunar motor responses were 
normal, that the radial sensory responses on the right and 
left sides were normal, that sensory responses of the right 
median and ulnar were normal.  The examiner concluded that 
there was no electrophysiological evidence of neuropathy 
involving the upper right extremity.  

The RO rated the veteran's right forearm disorder pursuant to 
Diagnostic Code 8515 (the provision addressing problems with 
the median nerve).  Under that code, mild incomplete 
paralysis of the median nerve of the major hand warrants a 10 
percent rating, a 30 percent rating is warranted for 
moderate, and a 50 percent rating for severe incomplete 
paralysis.  DC 8515.  

In reviewing this evidence of record, the Board has 
considered the veteran's testimony in light of the medical 
evidence.  As such, the Board finds the veteran's testimony 
credible.  However, the veteran's assertion that his 
disability is more disabling than currently evaluated is not 
supported by the clinical findings.  Although current medical 
evidence demonstrates sensory distribution loss in the radial 
nerve distribution on the dorsum of the right hand, there was 
no focal motor weakness in the median nerve or the radial 
nerve distribution.  In addition, there was no focal sensory 
symptoms in the median nerve distribution.  Moreover, the 
veteran did not have typical symptoms of carpal tunnel 
syndrome, and there was no focal motor weakness.  
Significantly, there was no evidence of neuropathy of the 
right upper extremity when the veteran was examined in June 
1998.  Thus, the Board is of the view that the pathology 
associated with the veteran's right forearm disability is 
adequately contemplated by the currently assigned 10 percent 
disability evaluation.  In the absence of findings of 
moderate incomplete paralysis, the assignment of a higher 
disability evaluation is not warranted and the veteran's 
disability picture does not more nearly approximate the 
criteria for the next highest disability evaluation.  DC 
8515, 38 C.F.R. § 4.7.

Moreover, the evidence of record does not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular scheduler 
standards and thus warrant assignment of an extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1).  In this respect, 
the veteran has not asserted or offered any objective 
evidence that his service-connected disabilities subject to 
this appeal have interfered with his employment status to a 
degree greater than that contemplated by the regular 
schedular standards, which are based on the average 
impairment of employment.  In fact, VA examiners have 
explicitly indicated that the veteran's disabilities do not 
render him unemployable.  Nor does the record reflect 
frequent periods of hospitalization for the disabilities on 
appeal.  Hence, the record does not present an exceptional 
case were his currently assigned evaluations are found to be 
inadequate.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  
Accordingly, in the absence of such factors, the Board 
determines that the criteria for submission for assignment of 
an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met, and; therefore, affirms the RO's conclusion that 
a higher evaluation on an extraschedular basis is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

ORDER

An increased rating for right shoulder degenerative change 
with resection of the distal third clavicle is denied.  

A compensable evaluation for a nasal disability is denied.

An increased rating for hemorrhoids is denied.  

An increased rating for residuals of right forearm laceration 
involving the radial artery and flexor carpi radialis and 
flexor digitorum superficialis, repaired, with carpal tunnel 
release is denied.  


REMAND

As indicated in the introductory portion of this decision, 
the RO granted service connection for lumbosacral strain in 
August 1998 based on an original claim for service connection 
for low back disability.  A 10 percent disability evaluation.  
At that time, the RO determined its action represented a 
grant of the benefit sought on appeal and withdrew the claim.  
As noted supra, the veteran's claim for an increased rating 
was included in the service-connection claim. West v. Brown, 
7 Vet. App. 329 (1995) (en banc); see AB v. Brown, 6 Vet. 
App. 35 (1993).  As such, the RO has not adjudicated this 
matter as such to accord the veteran due process.  

Accordingly, the case is REMANDED to the RO for the following 
actions:  

1.  The RO should contact the veteran and 
request that he identify or resubmit the 
names, addresses, and approximate dates 
of treatment for all VA and non-VA health 
care providers who have currently treated 
him for his service-connected low back 
disability.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran which are not currently of 
record.  

2.  Thereafter, the RO should arrange for 
the veteran to undergo a VA examination 
by a board certified orthopedist, if 
available, to determine the current 
severity his service-connected back 
disability.  All indicated studies, 
including x-rays, should be performed.  
The claims folder must be available to 
the examiner for review prior to the 
examination. Tests of joint movement 
against varying resistance should be 
performed by the orthopedist.  The extent 
of any incoordination, weakened movement 
and excess fatigability on use should 
also be described by the examiner.  The 
orthopedist should be requested to 
identify any objective evidence of pain 
or functional loss due to pain.  The 
examiner should also express an opinion 
concerning whether there would be 
additional limits on functional ability 
during flare-ups (if the veteran 
describes flare-ups), and, if feasible, 
express this in terms of additional 
degrees of limitation of motion during 
flare-ups.  If this is not feasible, the 
physician should so state.  The examiner 
should also provide an opinion concerning 
the impact of the disabilities on the 
veteran's ability to work.  The rationale 
for all opinions expressed should be 
explained.  

3.  Inasmuch as this remand creates a 
right in the veteran to compliance with 
the instructions contained herein, the RO 
should ensure that the examination 
reports contain all requested 
information.  Stegal v. West, 11 Vet. 
App. 268 (1998).  After undertaking any 
other indicated development, the RO 
should readjudicate the claim for an 
increased rating for lumbosacral strain.  

4.  If the benefit sought on appeal is 
not granted to the satisfaction of the 
veteran, a Supplemental Statement of the 
Case and the veteran and his 
representative provided with an 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.  



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

